Case 2:18-cv-03007-JS-GRB Document 166 Filed 05/09/19 Page 1 of 2 PagelD #: 463

WILSON, ELSER, MOSKOWITZ
EDELMAN & DICKER, LLP
Attorneys for County Defendants
1133 Westchester Avenue
White Plains, NY 10604
(914) 323-7000
Attn: Peter A. Meisels

Janine Mastellone

Lalit K. Loomba

Allison Holubis

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-=<=-- —— oo --- x

 

JOSEPH JACKSON,
Plaintiff,
-against-

NASSAU COUNTY; THE INCORPORATED VILLAGE :
OF FREEPORT; DETECTIVE ROBERT DEMPSEY;
DETECTIVE GARY ABBONDANDELO; DETECTIVE  :
JOHN M. HOLLAND; DETECTIVE MICAHEL HERTS; :
DETECTIVE MARTIN ALGER; DETECTIVE
ANTHONY SORRENTINO; DETECTIVE DAVID L.
ZIMMER; POLICE OFFICER MELENDEZ;
LIEUTENANT BURDETTE; SERGEANG McHALE;
SERGEANT NOLL; DETECTIVE SHARKEY; POLICE
OFFICER DOWDELL; POLICE OFFICER BARRY
McGOVERN; DETECTIVE TURNER; DETECTIVE
EDWARD HAGGERTY; POLICE OFFICER HALL;
DETECTIVE LAURETTE KEMP; DETECTIVE
WILLIAM TWEEDY; DETECTIVE ANTHONY
KOSIER; DETECTIVE SERGEANT DAN SEVERIN;
DETECTIVE JERL MULLEN; THE ESTATE OF
DETECTIVE JERL MULLEN; JOHN DOE, AS THE
ADMINISTRATOR OF THE ESTATE OF JERL
MULLEN; and JOHN and JANE DOE 1 through 20,

Defendants.

 

TO: ELEFTERAKIS, ELEFTERAKIS & PANEK
Attorneys for Plaintiff
80 Pine Street, 38" Floor
New York, NY 10005
(212) 532-1116
gharvis@eeplaw.com

75298 | 4v.1

Docket No.: 18-CV-3007 (JS)
(GRB)

COUNTY DEFENDANTS’
NOTICE OF MOTION

TO DISMISS PLAINTIFF’S
AMENDED COMPLAINT
Case 2:18-cv-03007-JS-GRB Document 166 Filed 05/09/19 Page 2 of 2 PagelD #: 464

PLEASE TAKE NOTICE, that upon the annexed declaration of Lalit K. Loomba, Esq., dated
May 9, 2019; the accompanying memorandum of law dated May 9, 2019; and all the prior proceedings
herein, defendants Nassau County, Det. Robert Dempsey, Det. Gary Abbondandelo, Det. John M.
Holland, Det. Michael Herts, Det. Martin Alger, Det. Anthony Sorrentino, Sgt. Dennis McHale (s/h/a
“Set. McHale”), Det. John Sharkey (s/h/a “Det. Sharkey”), Det. James Turner (s/h/a “Det. Turner’);
P.O. Kenneth Hall (s/h/a “Police Officer Hall”), Det. Laurette Kemp, Det. William Tweedy and Det.
Set. Dan Severin (collectively, the “County Defendants”), will move this Court, before the Hon. Joanne
Seybert, on June 28, 2019, or on such other date as the Court may determine, for an Order, pursuant to
Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing certain claims and certain of the
individual County Defendants from this action, and for such other further and different relief as the
Court, in its discretion, may deem just and proper.

PLEASE TAKE FURTHER NOTICE that according to the briefing schedule set by the
Court, opposition must be filed on or before June 7, 2019, and reply papers must be filed on or before
June 28, 2019.

Dated: White Plains, New York
May 9, 2019

Respectfully submitted,

WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP
Attorneys for County Defendants

    

Peter A. Meisels
Janine Mastellone
Lalit K. Loomba
Allison Holubis

1133 Westchester Avenue
White Plains, New York 10604
(914) 323-7000

Our File No. 12473.00014

-2-
75298 14v.1
